DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to an amendment filed 1/22/21.    
Claims 1-7, 13, 15, 17, 18, 21, 22 and 24 are pending. 
This application is a continuation of U.S. Patent Application No. 14/274,556, filed May 9, 2014, now U.S. Patent 10,035,983, which is a continuation of U.S. Patent Application No. 13/072,705, filed March 26, 2011 (now U.S. Patent No. 8,722,867), which is a continuation-in-part of International Application No. PCT/US09/58510, filed September 26, 2009, which claims priority to U.S. Provisional Application Serial No. 61/100,666, filed September 26, 2008, U.S. Provisional Application Serial No. 61/120,618, filed December 8, 2008, U.S. Provisional Application Serial No. 61/186,823, filed June 13, 2009, and U.S. Provisional Application Serial No. 61/318,728, filed March 29, 2010, the disclosures of which are incorporated
The first line requires updating.

Election/Restrictions
Applicant’s election of Group I (claims 1-7, 13, 15, 17, 18, 21 and 22) in the reply filed on 1/22/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  It is noted that should the product claims be allowable, process claims reading on allowable subject matter will be rejoined.  

Information Disclosure Statement
Information disclosure statements filed 7/24/18, 3/26/18, 5/28/19 and 3/29/20 have been identified and the documents considered.  The corresponding signed and initialed PTO Form have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  
The Response to Office Action filed in the IDS 2/2/2021 has been crossed off as it is not in English nor is it accompanied by a translation or explanation of relevance. Liu et al is considered only for the English abstract as the document is otherwise not in English. 
	
Claim Objections
Claim 5 and 6 are objected to because of the following informalities:  
Claims 5 and 6 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). It is not clear how the target cell alters the cis acting elements. 


Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 13, 15, 17, 18, 21 and 22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 21-23 recite the limitation "the 3’ LTR" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  While the sequence may be a 3’ LTR, the claim actually recites an LTR at the 3’ end. Hence, there is no literal antecedent basis. 3’ LTR and 5’ LTR is a designation of a specific sequence wherein the claim does not establish this. 
Claims 2, 13, 15, 18 and 21 are vague and indefinite in that the metes and bounds of the term “derived from” are unclear.  It is unclear the nature and number of steps required to obtained a “derivative” of retrovirus.  The term implies a number of different steps that may or may not result in a change in the functional characteristics of the retrovirus from the source that it is “derived from”.  It is noted that for art purposes, any related sequence will be considered to be derived from.  

Claim Rejections - 35 USC § 112 ¶4 rejection 

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112 prohibiting improper multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 5 and 6 do not further limit claim 1 as the nature of the target cell does not change any components of the retrovirus. 
As well,   Claim 6 recites that the cancer is one of several cancers then adds "rheumatoid arthritis or other auto-immune disease”.  The latter read outside of the scope of the claims in that they are not cancers. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 13, 15, 17, 18, 21 and 22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an RCR comprising a retroviral polynucleotide comprising an LTR at the 3’ end, a promoter at the 5’ end wherein the promoter is operably linked to a nucleotide sequence encoding a GAG protein, a nucleotide sequence encoding a POL protein, a nucleotide sequence encoding an ENV protein, the polynucleotide further comprising a cassette operably linked to the 3’ end of the env coding sequence and comprising an IRES sequence operable linked to a cytosine deaminase coding sequence which is human codon optimized and cis acting sequences for reverse transcription, packaging and integration of the RCR into a target cell, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant invention is drawn to a recombinant replicating tumor retrovirus. 
2) Scope of the invention.  The scope of the invention is extremely broad in that the RCR comprises a retroviral polynucleotide, a gag, pol and env nucleic acid. This encompasses any number of dinucleotides. There is no linkage to the GAG, POL and ENV proteins and so the retroviral polynucleotide is simply a series of partial sequences. 
3) Number of working examples and guidance.  The specification teaches construction of modified yeast cytosine deaminase which was additionally modified to be heat resistant. As well, CD fusion constructs were made. In Example 2-6 details methods of making retrovirus particles and assaying titer, stability and cell killing. The remaining examples are uses of the virus in animal tumor models. 
4) State of the art.  Recombinant technology for the generation of fragments is highly developed.  However, the ability to determine a priori whether a fragment or related sequence can function in the recited invention is not.  As well, a review of the art demonstrates that the ability to de novo protein model is not routine but requires vast computation even a single mutation can greatly effect even simple structural formations of the resultant protein.. A particular protein sequence determines the protein's structural, and functional properties, and a predictability of a representative number of claimed polypeptide sequences that display noteworthy biological properties requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which a protein's structure relates to its functional usefulness(see Guo et al and Lesk et al). Therefore, the ability to predict a priori which sequences that are identified following hybridization will meet a particular goal must be considered to be poorly developed.
5) Unpredictability of the art and enablement of the invention.  
The enablement of the instant invention has been assessed in light of the specification and the prior art available at the time of filing. "However, claims reading on significant numbers of inoperative embodiments would render claims non- enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298,302 (CCPA 1971). (see MPEP 2164.08(b).  As a first issue is the breadth of the claims.  Claim 1 recites a number of components in incomplete terms.  For example the RCR comprises “a retroviral polynucleotide” the polynucleotide can comprise LTR sequences, promoter sequences, a gag nucleic acid domain, a pol nucleic acid domain and an env nucleic acid domain.  As well, the polynucleotide can encode “a polypeptide having cytosine deaminase activity”.  The lack of structural completeness means that any number of fragments and partial sequences of the retrovirus polynucleotides, promoters, LTRs are encompassed.  Regarding the recited domains, there is also a lack of structural requirements to the claims.  Finally, the polypeptide need be any encoding sequence so long as it has CD activity.  The polypeptide of any length but no other structural characteristic must have CD activity.  
The claims thus are so broad that enabled and non-enabled peptides are recited.  The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  However, the specification describes but one example of a cytosine deaminase functional peptide and that is SEQ ID NO:4.  Consequently, there is no evidence that Applicant had conception or possession of the generic nucleic acid sequences being claimed.  Structural features that could distinguish the compounds of the claimed genus from others not encompassed by the genus are missing from the disclosure.  No common structural attributes identify the members of the genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is needed. 
A person of skill in the art could not know which of the essentially infinite number of molecules that comprise one or more modifications and yet encodes promoter activity wherein the promoter can be partial sequences.  While it is routine to screen for variants comprising multiple substitutions/multiple modifications, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success to retain the desired activity are limited and the result of such modifications is unpredictable.  Furthermore, the specification does not demonstrate what sequences must be retained and what sequences are dispensable.  This creates a problem given the incredible number of potential sequences that meet the identity requirement.  These mutations when randomly made, amounts to characterizing the structure for allowable mutations.  Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a specific knowledge of and guidance with regard to which specific amino acids in the protein's sequence, can be modified such that the modified polypeptide continues to have said claimed activity.   While the art may teach general mutagenesis techniques, such teachings will not reduce the burden of undue experimentation on those of ordinary skill in the art at arriving at the claimed invention, it is not routine in the art to screen for multiple substitutions or multiple modifications that have no upper limit. The lack of guidance in the specification is exacerbated by the inability to determine a priori whether a variant or unknown sequence will encode a particular activity, as this is not a high art. A particular sequence determines the functional properties, and a predictability of a representative number of claimed polypeptide sequences that display noteworthy biological properties requires a knowledge of and guidance with regard to which sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which a protein's structure relates to its functional usefulness.  Lesk specifically speak towards the lack of predictability of claiming variants of a protein even with a known function.  
Nevertheless, prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and / or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include conservation patterns in members of a functionally uncharacterised family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof

 The MPEP teaches (2164.02) “For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation. Proof of enablement will be required for other members of the claimed genus only where adequate reasons are advanced by the examiner to establish that a person skilled in the art could not use the genus as a whole without undue experimentation.”  
 The invention recites use of a broad group of RCR.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of antagonists, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 13, 15, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiroaka et al (Cancer Res 2007; 67: (11), pages 5345-5353) or Tai et al (MOLECULAR THERAPY Vol. 12, No. 5, November 2005, pages 842-851) in view of Diamond et al (US 20060147429) or Gojkovic et al (US 20090028842; see entire document) or Mechold et al (Journal of Biotechnology 116 (2005) 245–249) and Smith et al (US 20090074785; see entire document).
Hiraoka et al teach expression of cytosine deaminase from a replication competent MLV retrovirus comprising an amphotrophic envelope protein (see figure 3).  The cytosine deaminase is from yeast i.e. SEQ ID NO:4.  The cis acting sequences are present at psi and the LTRs.  Tai teaches the same vector i.e. figure 1 wherein the treatment is for glioblastoma multiforme and the IRES is explicitly from ECMV (see e.g. page 843, col 1).  
The operability of codon optimization of CD is well known in the art.  For example, Mechold et al teach genes optimized with human codons has increased expression in humans (see e.g. page 249.  This process is shown by Gojkovic and Diamond for cytosine deaminase.  
Furthermore, use of cytosine deaminase with siRNA is known in the art and successful in treating cancer (see e.g. ¶0238).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to codon optimize cytosine deaminase as taught by Gojkovic and Diamond and Mechold and to link it with siRNA as taught by Smith et al. Such a modification would have resulted in the vector of the instant claims. As set forth above; the basic vector is known in the art as demonstrated by Hiraoka and Tai wherein codon optimization is well known in the art as set forth by Gojkovic and Diamond and Mechold and furthermore cancer therapy is known to involve CD and siRNA together. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the optimized and linked vector would allow improved treatment. 


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiroaka et al (Cancer Res 2007; 67: (11), pages 5345-5353) or Tai et al (MOLECULAR THERAPY Vol. 12, No. 5, November 2005, pages 842-851) in view of Diamond et al (US 20060147429) or Gojkovic et al (US 20090028842; see entire document) or Mechold et al (Journal of Biotechnology 116 (2005) 245–249) and Smith et al (US 20090074785; see entire document) as applied to claims 1-6, 13, 15, 17, 18, 21 and 22 above, and further in view of Logg et al (JVi, 2002, pages 12783-12791; see entire document)
The CMV promoter can be replaced by any promoter for example, tissue specific promoters with are associated with growth regulatory functions i.e. an association with growth of a specific cell (see abstract, Logg et al). Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to substitute a tissue specific promoter as taught by Logg et al and doing so would have arrived at the vector of claim 7. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered vector would have more specific tropism. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24, 27, 28 and 33 of US Patent 8,829,173.
And, the claims are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4, 6-8, 12-14, 16, 18, 20, 43 and 44 of copending application 15/575,292 and claims 3-6, 11, 12, 30, 33-36 of copending application 15/016,201 and claims 61-64 and 66-69 of copending application 16/560,525.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims.  That is, the cited claims US Patent 8,722,867 and copending Application 15/575,292 and copending application 15/016,201 and copending application 16/560,525 anticipate and fall entirely within the scope of the rejected claims of the instant application.  
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the US Patent 8,722,867 and copending Application 15/575,292 and copending application 15/016,201 and copending application 16/560,525, then two different assignees would hold a patent to the claimed invention of US Patent 8,722,867 and copending Application 15/575,292 and copending application 15/016,201 and copending application 16/560,525, and thus improperly there would be possible harassment by multiple assignees.
The rejection is in part to a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633